per curiam:
El pasado 27 de septiembre de 1991 emiti-mos, en lo pertinente, la resolución siguiente:
Dentro del término de quince (15) días, bajo apercibimiento de sanciones, proceda la notario Gloriana Bonaparte Rosaly a someter los índices correspondientes a febrero, abril, mayo, ju-nio, julio, agosto, septiembre, octubre y noviembre de 1990 y enero a junio de 1991.
En igual término deberá mostrar causa por la cual no deba ser disciplinada. (Enfasis suplido.)
Mediante memorando de fecha 13 de noviembre de 1991, el Director de la Oficina de Inspección de Notarías nos informó que la referida abogada notario no había so-metido los índices notariales que le habían sido requeridos. A base de ello y en vista de que la licenciada Bonaparte Rosaly tampoco había comparecido ante este Foro en cum-plimiento de la orden de mostrar causa emitida, emitimos el día 27 de noviembre del mencionado año una resolución, la cual, en lo pertinente, lee:
Habiendo incumplido la abogado Gloriana Bonaparte Rosaly con nuestra Resolución de fecha 27 de septiembre de 1991, se le suspende temporalmente de ejercicio de la Notaría en Puerto Rico.
La Oficina del Alguacil General de este Tribunal, en adición a notificar personalmente a la abogado Bonaparte Rosaly con co-pia de esta Resolución, deberá incautarse de la obra notarial de ésta y entregar la misma al Director de la Oficina de Inspección de Notarías, el cual deberá examinar la misma e informar al Tribunal en el término de sesenta (60) días.
Bajo apercibimiento de sanciones disciplinarias como abo-gado, la licenciada Bonaparte Rosaly, tendrá el término de quince (15) días para cumplir con nuestra Resolución de fecha 27 de septiembre de 1991. (Énfasis suplido.)
*201Mediante moción radicada el 2 de diciembre de 1991, la licenciada Bonaparte Rosaly solicitó una prórroga, la cual fue declarada con lugar el 27 de diciembre de dicho año, concediéndole un término de veinte (20) días para cumplir con nuestras Resoluciones de 27 de septiembre y de 27 de noviembre de 1991. A pesar del tiempo transcurrido, la re-ferida abogada no ha comparecido.
Í-H
En In re Colón Torres, 129 D.P.R. 490, 493-494 (1991), per curiana de fecha 13 de diciembre, expresamos, en lo pertinente, que:
Es conocido ya por todos los miembros de la clase togada que la naturaleza de su función requiere una escrupulosa atención y obediencia a las órdenes de este Tribunal, particularmente cuando de su conducta profesional se trata. Aunque parezca increíble, la necesidad de esta manifestación y la frecuencia con la que nuestras órdenes son desacatadas la hace imperiosa. To-dos los abogados tienen el deber de responder diligentemente a los requerimientos de este Tribunal respecto a una queja pre-sentada en su contra que está siendo investigada. In re Pagán Ayala, 115 D.P.R. 814 (1984). (Énfasis suplido.)
La inexplicada falta de atención de la abogada Bonaparte Rosaly a las antes mencionadas resoluciones, no hay duda, amerita que decretemos la suspensión temporal de ésta de la profesión de abogado hasta que ella cumpla con las mismas y hasta que otra cosa disponga el Tribunal.

Se dictará sentencia de conformidad.